Citation Nr: 1549403	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation higher than 10 percent for left knee instability prior to December 13, 2010.

2. Entitlement to an evaluation higher than 10 percent for left knee instability from December 13, 2010 to January 12, 2014. 

3. Entitlement to an evaluation higher than 10 percent for status post left knee meniscectomy prior to January 12, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973, and from August 1973 to July 1978, with subsequent reserve duty.  

This case is before the Board of Veterans' Appeals (Board), in part, from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, later transferred to St. Petersburg, Florida.

In August 2014, the Board granted a 10 percent evaluation for left knee instability prior to December 13, 2010.  Left knee instability as rated since December 13, 2010, and the evaluation of status post left knee surgery (based on limitation of motion) were remanded to the AOJ.  It was noted that there had been left knee surgery in January 2014.  The Board also remanded two issues for a Statement of the Case (SOC), entitlement to service connection for right knee disability, and petition to reopen service connection for low back disability.

It is noted that during remand development, a 100 percent rating for left knee joint replacement surgery was assigned from January 13, 2014, to March 1, 2015.  A 30 percent rating was then assigned for residuals.  There has been no disagreement with that action, so it is not before the Board at this time.  The ratings assigned for instability and meniscectomy residuals prior to January 13, 2014, remain on appeal.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) requesting a higher evaluation than 10 percent for left knee instability prior to December 13, 2010.  In May 2015, the Court approved a Joint Motion for Partial Remand, leaving in place the 10 percent evaluation and returning to the Board the claim for still higher compensation over 10 percent for instability.  

Now, this issue is back before the Board.  The remaining claims related to left knee disability are back and updated to include rating for total left knee surgery.  On the claims the Board had remanded for a Statement of the Case, the Veteran and his attorney clarify that the Veteran no longer wants appellate review and so an SOC   is not required.

It appears from the Veteran's statements that he does not want a Statement of Case on issues of service connection for depression, and entitlement to a TDIU, even though he once filed a Notice of Disagreement (NOD) with the October 2014 denial of the claims.  He wants to continue with AOJ review.  If this understanding is incorrect and the Veteran's actually intends to appeal these issues, he or his attorney must clarify the matter with the AOJ.

The Board is deciding to grant a higher rating for left knee instability before December 13, 2010, and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Before December 13, 2010 the Veteran as likely as not  had moderate instability of the left knee.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 20 percent rating is warranted for left knee instability prior to December 13, 2010.  38 U.S.C.A.                  §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.10; 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examination.            The claim is for increased rating up until December 13, 2010, and so most of the relevant evidence was already received.  The Veteran has provided private treatment records and statements to support his claim.  He did not request a hearing. The claim has been properly developed.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

The Veteran's left knee instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, with recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight disability; 20 percent for moderate disability; 30 percent for severe disability.

The August 2014 Board decision awarded 10 percent for left knee instability prior to December 13, 2010.  The 10 percent rating took effect from February 1, 2009 (the date of claim for increased rating) to December 12, 2010.  (The subsequent period was remanded to the AOJ and has not been readjudicated since that remand.)

Looking at the evidence from February 2009 through December 2010, an April 2009 report of Dr. A.S. noted the Veteran reported increased left knee pain on motion and weight bearing.  The left knee was slightly swollen.  There was varus alignment, tenderness on the medial joint line, but no varus/valgus laxity or increased ventral instability.  X-ray showed completely collapsed medial joint space, retropatellar inferior and superior osteophytes, and lateral compartment without degenerative joint disease.  

The reports of Dr. H.R. dated from May to September 2009, show that the Veteran presented for left knee joint pain.  He denied a feeling of instability.  The physician observed that the left leg tended toward a bow leg.  There were no meniscus signs.  The medial collateral ligament system was stable.  In the sagittal plane, in the lateral comparison, there was increased instability.

MRI of the left knee joint in May 2009 found, in part, the lateral meniscus was intact, and so were the cruciate ligaments and lateral ligaments. 

In an October 2009 statement, the Veteran reported that he now had bone-on-bone condition that caused regular pain and slight swelling in the knee and that at times he walked with a limp due to the pain.  He stated that he was unable to walk long distances or participate in most physical activities, such as jogging, tennis, or any activity that put strain on the knees.

The Veteran had a VA examination December 13, 2010.  While technically outside the time period being considered, this examination is still relevant and assists in describing symptoms over the preceding year or two.  On that exam, the Veteran said he had pronounced persistent knee pain and slight swelling.  A "give out" syndrome had not occurred.  Maximum walking distances was 3-km, and going down stairs was painful.  According to the examiner, "a pronounced instability            had not been perceived."  Over the past year, the Veteran had an increase in                 bow-legged positioning of the legs.  The examiner observed that the Veteran's              left knee had some varus misalignment.  Intraarticular ligaments of the side were slightly elongated and firm to the touch, lateral collateral ligaments had firm anterior drawer with positive Lachman test results, positive pivot shifting on the  left side.  

The Board will award a higher 20 percent, for moderate disability.  This is based on the finding of ligament damage from the December 2010 VA examination.                  The ligament injury likely was a long-term condition.  Private medical records             back in 2009 already had shown some degree of knee instability.  By his statements, the Veteran also had difficulty with walking and mobility.  Those problems could have been from other left knee conditions, such as meniscus abnormality, but there is no medical reason to believe that instability was not a factor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Resolving reasonable doubt in the Veteran's favor, a 20 percent rating applies prior to December 13, 2010.  

No higher rating is available, as the Veteran does not have severe disability.          Only twice did he actually demonstrate instability, and the second time was on             VA examination when instability was not "pronounced."  He often denied symptoms related to instability.  Also, Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment.  See DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).  

The Board has also considered an extraschedular evaluation under 38 C.F.R.              § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.            The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the available schedular evaluation for the Veteran's condition is adequate, and the requirements for an extraschedular evaluation under 38 C.F.R.            § 3.321(b)(1) have not been met.

The evaluation for left knee instability is increased to 20 percent prior to             December 13, 2010, applying VA's benefit-of-the-doubt doctrine.  See 38 C.F.R.             § 4.3.


ORDER

A 20 percent evaluation for left knee instability is granted prior to December 12, 2010, subject to the law on VA compensation.


REMAND

As noted, at the time of the August 2014 Board decision, the issues of a higher rating for left knee instability after August 13, 2010 and an increased rating for the status post left knee meniscectomy residuals were remanded for readjudication.  It was also noted that the Veteran had undergone a total knee replacement in January 2014.  Action taken while the case was in Remand status resulted in the assignment of a 100 percent temporary total rating for that joint replacement from January 13, 2014 to March 1, 2015.  At that point a 30 percent rating was assigned.  There has been no disagreement with this latter action, but the ratings for the periods prior to January 13, 2014 remain at issue and in need of adjudication.

Additional VA and private treatment records should be obtained, to the extent not on file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and any pertinent private records, to include those leading up to the January 2014 knee replacement, and associate them with the Veterans Benefits Management System (VBMS) electronic file.

2. Then readjudicate the claims on appeal concerning the ratings to be assigned for instability and meniscectomy residuals prior to January 13, 2014.  If any benefit sought on appeal is not granted, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


